NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
        parties in the case and its use in other cases is limited. R. 1:36-3.




                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-1080-15T1

STATE OF NEW JERSEY,

        Plaintiff-Respondent,

v.

NYGERA ARRINGTON,

        Defendant-Respondent,

and

ANTHONY CRUZ AND FIRST INDEMNITY
OF AMERICA INSURANCE COMPANY,

        Defendants,

and

ALL USA BAIL BONDS,

     Defendant-Appellant.
___________________________________

              Argued October 16, 2017 – Decided October 31, 2017

              Before Judges Messano and Vernoia.

              On appeal from the Superior Court of New
              Jersey, Law Division, Essex County, Indictment
              No. 15-06-1511.

              Samuel M.       Silver     argued    the    cause    for
              appellant.
            Respondents have not filed a brief.

PER CURIAM

      Appellant All USA Bail Bonds appeals from a September 18,

2015 order denying its motion for exoneration as surety and

discharge    of   a   $35,000   bond    it    posted     for   defendant    Nygera

Arrington's release on bail on aggravated assault charges.                  We are

advised the charges against Arrington have been resolved and that,

as a result, the bond has been discharged or will be discharged

upon appellant's request.

      We dismiss the appeal as moot.           See Finkel v. Twp. Comm., 434

N.J. Super. 303, 315 (App. Div. 2013) ("[O]ur courts often decline

to review legal questions that have become academic prior to

judicial scrutiny, out of reluctance to render a decision in the

abstract on such moot issues and a related desire to conserve

judicial resources.").      We are also satisfied the issues presented

are   not   "of   significant    public       importance,"       ibid.,   and   are

otherwise    fact-sensitive       and        therefore     not     "'capable      of

repetition, yet evading review' because of the short duration of

any single plaintiff's interest," ibid. (quoting In re Conroy, 190

N.J. Super. 453, 459 (App. Div. 1983), rev'd on other grounds, 98

N.J. 321 (1985)).

      Dismissed as moot.



                                        2                                  A-1080-15T1